DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed as the Examiner agrees with Applicant’s arguments filed 7/26/21.  No new prior art has been found that suggests or renders obvious the limitations of independent claims 1, 8, and 15 disclosing the detailed method and system for outputting an indication of a selected particular version of content comprising receiving channel condition information associated with a particular base station over a period of time; generating a predictive model based on the received channel condition information; receiving a request for content from a user equipment connected to the particular base station; comparing one or more attributes associated with the request to the predictive model to determine channel conditions associated with the particular base station; and selecting a particular version of the content based on the channel conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        

/EAW/
October 18, 2021